Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143040                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 143040
                                                                     COA: 302568
                                                                     St. Clair CC: 09-002337-FH
  RICHARD PROCHOWSKI,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 18, 2011 order
  of the Court of Appeals is considered and, it appearing to this Court that the cases of
  People v Likine (Docket No. 141154), People v Parks (Docket No. 141181), and People v
  Harris (Docket No. 141513) are pending on appeal before this Court and that the
  decisions in those cases may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decisions in
  those cases.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           p0829                                                                Clerk